DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I – claims 1 - 7 in the reply filed on December 17, 2021 is acknowledged.
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 7,533,897).
Discloses in figures 1 and 2b-4a  coupling assembly (20) for coupling a driver airbag module (14)  to a steering wheel (18), the coupling assembly comprising: a spring (98, 90) defining a perimeter comprising at least three sides, wherein a first side (figure 2b closest to reference number 92) of the at least three sides extends opposite a second side of the at least three sides, wherein the first side is at least partially angled towards the second side at an acute angle, and wherein the first and second sides of the spring are connected along a third side (figure 2b closest to reference number 300) of the at least three sides of the spring; a spring mounting structure (330) providing a guiding interface for coupling the spring to the steering wheel; and an opening (340 figure 3, best shown in figure 4) configured to receive a coupling prong (375, 334), wherein the coupling prong (34c) is configured to engage the third side of the spring (claim 1). the spring mounting structure comprises a linear interface surface (figure 3 reference 37 area) configured to engage the first side of the spring to inhibit rotation of the first side of the spring as the second side of the spring rotates during assembly (claim2). The third side extends from the first and second sides of the spring at an at least substantially perpendicular angle (claim 3). the first and second sides of the spring each comprises: a straight portion extending from the third side at the at least substantially perpendicular angle; and an angled portion extending from the straight portion, wherein the angled portions of the first and second sides are angled towards one another (figure 2b) (claim 4). the spring further comprises a fourth side opposite the third side, wherein the fourth side is at least substantially parallel to the third side, wherein the spring at least substantially comprises a trapezoid in shape, and wherein the first side is symmetrical with the second side about an axis of the spring extending between the third side and the fourth side (claim 5). A plurality of springs and a plurality of corresponding spring mounting structures (claim 6). The acute angle is between about 20 and about 40 degrees (claim 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102018102755.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614